United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
B.B., Appellant
and
DEPARTMENT OF LABOR, WAGE & HOUR
DIVISION, Montgomery, AL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
John S. Bennett, for the appellant
Office of Solicitor, for the Director

Docket No. 08-1372
Issued: January 7, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 8, 2008 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 7, 2008 terminating her compensation
effective April 13, 2008. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction
over the merits of this case.
ISSUE
The issue is whether the Office met its burden of proof to terminate appellant’s
compensation for wage-loss and medical benefits effective April 13, 2008.
FACTUAL HISTORY
The case was previously before the Board. By decision dated September 5, 2007, the
Board reversed a January 19, 2007 Office decision terminating compensation.1 The Board noted
that the Office based its termination decision on an October 31, 2005 report from Dr. David
1

Docket No. 07-1043 (issued September 5, 2007).

Harwood, a psychiatrist selected as a second opinion examiner. The Board found that
Dr. Harwood did not provide a rationalized medical opinion and the Office did not meet its
burden of proof to terminate compensation. The history of the case is contained in the Board’s
prior decision and is incorporated herein by reference.
The Office prepared a statement of accepted facts on September 12, 2007 and referred
appellant to Dr. Tracey Marks, a psychiatrist. In an October 24, 2007 report, Dr. Marks provided
a history and results on examination. She diagnosed bipolar disorder Type II and anxiety
disorder. Dr. Marks stated that appellant had a long history of mood instability that she believed
was due to bipolar disorder rather than unipolar depression.2 In response to a question as to
whether the accepted depression had resolved, she stated that appellant continued to be mildly
depressed, but she did not believe appellant’s symptoms were residuals of her accepted injury.
Dr. Marks stated bipolar disease was a biological illness that is not caused by work-related stress,
although work-related stress can exacerbate symptoms. She concluded that appellant was not
able to work as a wage-hour investigator, “even though I do not believe the reason is because of
a work injury.”
Dr. Marks was asked to provide a supplemental report, addressing whether appellant’s
symptoms were part of the bipolar disorder and whether appellant’s symptoms were the result of
the accepted work factors. In a January 14, 2008 report, she opined that appellant’s depressive
symptoms were part of her bipolar disorder. Dr. Marks stated that the anxiety disorder predated
her injury, and while work stress could worsen anxiety, it was not the original etiology. She
opined that appellant’s current depressed mood was not the result of the two work factors. As to
other symptoms, Dr. Marks stated that appellant’s “worry and insecurity about her ability to
assume similar job responsibilities are the result of the two factors.”
As the Board noted in its prior decision, appellant’s attending psychiatrist, Dr. Clemmie
Palmer, III, had provided a September 29, 2006 report opining that appellant remained disabled
as a result of her employment-related depression. By letter dated January 28, 2008, the Office
issued a notice of proposed termination. It advised appellant that the weight of the medical
evidence was represented by Dr. Marks.
In a report dated February 11, 2008, Dr. Palmer diagnosed major depressive disorder and
anxiety. He stated that he had been treating appellant since August 2006 and found no evidence
of bipolar disorder or Type II bipolar disorder, noting that depression with agitation closely
resembles bipolar II. Dr. Palmer stated that appellant’s interactions with employers and
employees had led to confrontations, and the depression and anxiety from those confrontations
had caused problems with self-esteem and contributed to paranoia. He opined that appellant
“continues to be unemployable secondary to [c]hronic [d]epression and [a]nxiety. Appellant
would be a risk to herself and others secondary to poor concentration, low energy and
psychomotor retardation. Although she has been removed from the compensable factors of

2

The accepted condition in this case was depression. The statement of accepted facts reported the two work
factors were: (1) appellant’s interaction with employers/employees resulted in confrontational situations; and
(2) appellant worked as acting assistant district director, which involved informing employees of the need to take
action, and this created animosity among coworkers of the same grade level.

2

employment, she still can[no]t work because she had n[o]t recovered adequately enough to
work.”
By decision dated March 7, 2008, the Office terminated compensation for wage-loss and
medical benefits effective April 13, 2008. It found the opinion of Dr. Marks constituted the
weight of the medical evidence.
LEGAL PRECEDENT
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.3 It may not terminate compensation without establishing
that disability ceased or that it was no longer related to the employment.4 The right to medical
benefits is not limited to the period of entitlement to disability. To terminate authorization for
medical treatment, the Office must establish that appellant no longer has residuals of an
employment-related condition that require further medical treatment.5
ANALYSIS
The Office found that Dr. Marks, the second opinion psychiatrist, provided medical
evidence sufficient to terminate compensation. Dr. Marks does provide an opinion that appellant
currently had symptoms of bipolar disorder, which is not an accepted employment injury. She
indicated that the symptoms were not residuals of the employment injury, but from the
underlying bipolar disorder. While Dr. Marks noted some anxiety resulting from the
employment factors over appellant’s “ability to assume similar job responsibilities,” this
appeared to represent an anxiety over a possible return to work. As the Office noted, fear of a
future injury is not compensable under the Act.6
On the other hand, Dr. Palmer disagreed with the diagnosis of bipolar disorder. He noted
that he had been treating appellant since August 2006 and found no evidence of bipolar disorder.
Dr. Palmer offered an unequivocal opinion that appellant continued to be disabled due to an
employment-related depression condition. While the Office stated that “Dr. Marks was a more
appropriate medical specialist for diagnosing [appellant’s] condition,” both Dr. Marks and
Dr. Palmer are Board-certified psychiatrists and are equally capable of providing a medical
opinion on the issues presented.
It is well established that, if there is a disagreement between a second opinion examiner
and an attending physician, the Office shall refer appellant for a referee examination to resolve
the disagreement.7 The Board finds there was a conflict between Dr. Marks and Dr. Palmer on
3

Jorge E. Stotmayor, 52 ECAB 105, 106 (2000).

4

Mary A. Lowe, 52 ECAB 223, 224 (2001).

5

Frederick Justiniano, 45 ECAB 491 (1994).

6

See Andy J. Paloukos, 54 ECAB 712 (2003); Nicholas R. Kothe, 29 ECAB 4 (1977).

7

5 U.S.C. § 8123(a); 20 C.F.R. § 10.321 (1999).

3

the issue of whether appellant continued to have disabling residuals of the employment-related
condition. The Office did not resolve the conflict prior to termination of benefits, and therefore
the Office did not meet its burden of proof in this case.
CONCLUSION
The Office did not meet its burden of proof to terminate compensation for wage-loss and
medical benefits effective April 13, 2008 as there remained an unresolved conflict in the medical
evidence.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 7, 2008 is reversed.
Issued: January 7, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

